Case 20-06044-NGH     Doc 12    Filed 01/19/21 Entered 01/19/21 10:49:54   Desc Main
                               Document      Page 1 of 2



Joshua M. O'Hare,
Bar No. 10927
FOLEY FREEMAN, PLLC
953 S. Industry Way
P.O. Box 10
Meridian, ID 83680
Phone: (208) 888-9111
FAX: (208) 888-5130
johare@foleyfreeman.com

Attorney for Defendants

                     UNITED STATES BANKRUPTCY COURT

                                   DISTRICT OF IDAHO

  In re:                                        Case No. 20-00830-NGH

  TAMIO LUCIEN STEHRENBERGER and                Chapter 7
  ANNA CHRISTINE STEHRENBERGER,

                Debtor.
  MICHIKO STEHRENBERGER,
                                                Adv. Case No. 20-06044-NGH
                      Plaintiff,

  vs.

  TAMIO LUCIEN STEHRENBERGER,
  ANNA CHRISTINE STEHRENBERGER,

                      Debtors/Defendants,       NOTICE OF HEARING

  INTERNAL REVENUE SERVICE,
  CALIFORNIA FRANCHISE TAX BOARD,
  and IDAHO TAX COMMISSION,

                      Creditors,

  TIMOTHY R. KURTZ,

                      Chapter 7 Trustee,

  JOHN DOES 1-100,

                      Defendants,


NOTICE OF HEARING - 1
Case 20-06044-NGH        Doc 12    Filed 01/19/21 Entered 01/19/21 10:49:54             Desc Main
                                  Document      Page 2 of 2



       YOU AND EACH OF YOU ARE HEREBY NOTIFIED that Defendants will call for

hearing on their Motion to Dismiss (Docket No. 11) on the 22nd day of February, 2021 at the

hour of 1:30 p.m. or as soon thereafter as counsel can be heard before the Honorable Judge

Noah G. Hillen via telephonic hearing.

       Parties shall call into the number below at least ten (10) minutes prior to the start of the

hearing. The courtroom deputy will take roll, after which your phone should be placed on mute

until your case is called. Once you are finished with your case(s), you may hang up.

       Judge Hillen’s Conference No: 1-877-336-1829

       Access No: 3956660

       DATED this 19th day of January, 2021.

                                                     FOLEY FREEMAN, PLLC


                                                     /s/ Joshua M. O'Hare
                                                     Joshua M. O'Hare
                                                     Attorney for Defendants



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 19th day of January, 2021, I caused to be served a true
and correct copy of the foregoing document by the method indicated below, and addressed to the
following:

        Michiko Natalie Stehrenberger                 X     U.S. Mail
        2500 Blanchard Drive                          X     E-Mail
        Santa Rosa Valley, CA 93012


                                                     /s/ Joshua M. O'Hare
                                                     Joshua M. O'Hare




NOTICE OF HEARING - 2
